Title: To George Washington from Mary Harding Bristow, 22 October 1790
From: Bristow, Mary Harding
To: Washington, George



Sir
Spring Gardens London 22d Octr 1790

I hope you will pardon the liberty I once more take of Addressing a few lines to your Excellency: as I understand the Sale of my Son’s Brent Town Lands is set aside, not having legaly been sold. I flatter myself your known Humanity and Justice will Induce you to prevail on the Assembly of the States to restore that part of the Estate to my Child: which I shall always remember with the greatest gratitude! I have the Honor to be, with great Respect, your Excellency’s Most obedient Humble Sert

M: Bristow

